HENSHAW, J., dissenting.
I dissent. The only new rights obtained by the corporation were: 1. To continue its corporate existence to the full term of fifty years; 2. To exercise its corporate franchise under the prescriptions and regulations of the code. An analysis of People v. Pfister, 57 Cal. 532, will disclose that the sole objection there presented to the defendant’s right to collect tolls was based upon the contention that it had ceased to be a corporation. That proposition having been resolved in the defendant’s favor, the right to collect tolls was not decided, but conceded.
Beatty, C. J., and Temple, J., concurred in the dissenting opinion.